DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 16 June 2022, in which claim 1 was amended and claims 2, 3, and 9-16 were canceled.

Claim Objections
Claim 8 is objected to because of the following informalities:  Examiner suggests changing “a support structure” to --the support structure-- (line 2) since this feature has already been claimed in preceding claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubrecht et al. (US 2009/0019963) in view of Morphy (US 2021/0300296).  Hubrecht et al. discloses a steering column assembly comprising:
a jacket (#3) pivotable about a rake axis (#5; paragraph 0051)
a pin (#9) having a rake adjustment lever (clamp lever #20) operatively coupled to a first end (end including head #43) of the pin, the rake adjustment lever on a first side (left side in figures 1, 2, 8, 9) of the jacket (#3; figures 1, 2, 8, 9) and having a free end (end connected to Bowden cable #22) accessible to a user (via connection between actuation element #24, Bowden cable #22, and clamp lever #20; figures 3, 4; paragraphs 0057, 0069)
wherein the rake adjustment lever (#20) is in direct contact with the pin (#9; paragraph 0066) and is a single, integrally formed component (figures 3-5, 8, 9)
a cam assembly (including first clamp member #16) operatively coupled to the rake adjustment lever (#20) and the pin (#9) and located on the first side (left side in figures 1, 2, 8, 9) of the jacket (#3; figures 3-5, 8, 9)
a teeth locking mechanism (including second clamp member #17) operatively coupled to the pin (#9) and located on the first side (left side in figures 1, 2, 8, 9) of the jacket (#3) and moveable between a locked position and an unlocked position (figures 3-9)
wherein the teeth locking mechanism comprises a teeth plate (second clamp member #17 including toothing #8) engaged with the cam assembly (#16) and moveable into and out of engagement with a support structure (support unit #4) having teeth (toothing #7) thereon to selectively lock and unlock a rake adjustment assembly (paragraphs 0051-0069; figures 3-9)
wherein the teeth (#7) on the support structure (#4) are integrally formed on the support structure (paragraph 0062)
a second side (right side in figures 1, 2, 8, 9) of the jacket (#3)
a rake bumper (counter pressure plate #46 and/or stop absorber #47) operatively coupled to the pin (#9) and located on the second side (right side in figures 1, 2, 8, 9) of the jacket (#3; figures 5, 8, 9; paragraph 0067)
a thrust bearing (#44) operatively coupled to the pin (#9) and located on the second side (right side in figures 1, 2, 8, 9) of the jacket (#3; figures 5, 8, 9; paragraph 0067)
a compression spring (#35) and a spring guide (sliding sleeve #36) operatively coupled to the pin (#9) and located on the first side (left side in figures 1, 2, 8, 9) of the jacket (#3), the compression spring in contact with the teeth locking mechanism (#17; figures 5, 8, 9; paragraph 0064).
While Hubrecht et al. does not specifically disclose a gear shift mechanism mounted to the second side (right side in figures 1, 2, 8, 9) of the jacket (#3), it is exceedingly old and well known in the art to locate a gear shift mechanism on the right side of the steering column.  In addition, Morphy teaches a steering column assembly (including steering column housing #501) comprising a rake adjustment lever (#507) mounted to a first side (left side in figures 1, 2) and a gear shift mechanism (#505) mounted to a second side (left side in figures 1, 2), wherein a clearance is defined between the gear shift mechanism (#505) and a support structure (any space existing between the gear shift mechanism and a support structure).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the gear shift mechanism on the second side, as taught by Morphy, to improve the steering column assembly of Hubrecht et al., for the predictable result of conveniently locating the gear shift mechanism within easy reach of a driver.

Claim(s) 1, 4-6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al. (US 9,120,503) in view of Morphy (US 2021/0300296).  Sugiura et al. discloses a steering column assembly (#1) comprising:
a jacket (column #8 including upper jacket #11 and lower jacket #12 and second bracket #18 fixed to upper jacket #11) pivotable about a rake axis (central axis #CC of tilt center shaft #15; column 3, lines 16-49)
a pin (#21) having a rake adjustment lever (#20) operatively coupled to a first end (end including head #34) of the pin, the rake adjustment lever on a first side (left side in figure 2) of the jacket (#8, 11, 12, 18; figures 1, 2, 5) and having a free end (end not attached to pin #21; figure 1) accessible to a user (column 3, line 50-column 4, line 12; column 7, lines 6-12)
wherein the rake adjustment lever (#20) is in direct contact with the pin (#21) and is a single, integrally formed component (column 4, lines 49-55; figures 1, 2, 5)
a cam assembly (fastening mechanism #27 including fastening member #26 and rotatable cam #36) operatively coupled to the rake adjustment lever (#20) and the pin (#21) and located on the first side (left side in figure 2) of the jacket (#8, 11, 12, 18; figures 1, 2, 5)
a teeth locking mechanism (second tooth row forming member #30) operatively coupled to the pin (#21) and located on the first side (left side in figure 2) of the jacket (#8, 11, 12, 18) and moveable between a locked position and an unlocked position (figures 2-6B)
wherein the teeth locking mechanism comprises a teeth plate (second tooth row forming member #30 including a second tooth row #72) engaged with the cam assembly (fastening member #26 of fastening mechanism #27) and moveable into and out of engagement with a support structure (first side plate #22 of first bracket #17) having teeth (first tooth row forming member #29 including first tooth row #71) thereon to selectively lock and unlock a rake adjustment assembly (column 5, lines 23-37; column 7, lines 25-67; figures 2-6B)
wherein the teeth (#29, 71) on the support structure (#17, 22) are integrally formed on the support structure (column 5, lines 32-37)
a second side (right side in figure 2) of the jacket (#8, 11, 12, 18)
a rake bumper (including second fastening member #37, interposing member #38, and/or nut #35) operatively coupled to the pin (#21) and located on the second side (right side in figure 2) of the jacket (#8, 11, 12, 18; figure 2; column 4, lines 49-65; column 5, lines 6-9; column 6, lines 63-67)
a thrust bearing (#59) operatively coupled to the pin (#21) and located on the second side (right side in figure 2) of the jacket (#8, 11, 12, 18; figure 2; column 5, lines 6-9; column 6, lines 63-67)
a compression spring (#41) and a spring guide (spring seat #55) operatively coupled to the pin (#21) and located on the first side (left side in figure 2) of the jacket (#8, 11, 12, 18), the compression spring in contact with the teeth locking mechanism (#30; figures 2-5; column 6, lines 44-51).
While Sugiura et al. does not specifically disclose a gear shift mechanism mounted to the second side (right side in figure 2) of the jacket (#8, 11, 12, 18), it is exceedingly old and well known in the art to locate a gear shift mechanism on the right side of the steering column.  In addition, Morphy teaches a steering column assembly (including steering column housing #501) comprising a rake adjustment lever (#507) mounted to a first side (left side in figures 1, 2) and a gear shift mechanism (#505) mounted to a second side (left side in figures 1, 2), wherein a clearance is defined between the gear shift mechanism (#505) and a support structure (any space existing between the gear shift mechanism and a support structure).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the gear shift mechanism on the second side, as taught by Morphy, to improve the steering column assembly of Sugiura et al., for the predictable result of conveniently locating the gear shift mechanism within easy reach of a driver.

Response to Arguments
Applicant's arguments filed 16 June 2022 have been fully considered but they are not persuasive.
In regards to page 4 and claim 1, Hubrecht et al. (US 2009/0019963) discloses a pin (#9) having a rake adjustment lever (clamp lever #20) operatively coupled to a first end (end including head #43) of the pin, the rake adjustment lever on a first side (left side in figures 1, 2, 8, 9) of the jacket (#3; figures 1, 2, 8, 9) and having a free end (end connected to Bowden cable #22) accessible to a user (via connection between actuation element #24, Bowden cable #22, and clamp lever #20; figures 3, 4; paragraphs 0057, 0069), as set forth above.
In regards to page 4-5 and claim 1, Sugiura et al. (US 9,120,503) discloses wherein the teeth locking mechanism comprises a teeth plate (second tooth row forming member #30 including a second tooth row #72) engaged with the cam assembly (fastening member #26 of fastening mechanism #27) and moveable into and out of engagement with a support structure (first side plate #22 of first bracket #17) having teeth (first tooth row forming member #29 including first tooth row #71) thereon to selectively lock and unlock a rake adjustment assembly (column 5, lines 23-37; column 7, lines 25-67; figures 2-6B), wherein the teeth (#29, 71) on the support structure (#17, 22) are integrally formed on the support structure (column 5, lines 32-37), as set forth above and in the previous non-final office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614